Citation Nr: 0729754	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a swallowing 
problem, including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.   

5.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.   

6.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.   

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003, June 2003 and January 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In a written statement received in January 2004 and a VA Form 
9 (Appeal to Board of Veterans' Appeals) received in July 
2006, the veteran requested a hearing before the Board at the 
RO.  The RO acknowledged this hearing request and informed 
the veteran of the date and time of his scheduled hearing by 
letter dated February 2007.  However, on that date, the 
veteran cancelled the hearing.  Inasmuch as he did not 
request a postponement thereof, the Board deems the veteran's 
hearing request withdrawn.

The Board addresses the claims of entitlement to service 
connection for a swallowing problem, including as secondary 
to service-connected diabetes mellitus, entitlement to an 
initial evaluation in excess of 30 percent for PTSD, 
entitlement to initial evaluations in excess of 20 percent 
for peripheral neuropathy of the left and right lower 
extremities, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound in the Remand portion of the decision 
below and REMANDS those claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being remanded.

2.  Prior to June 14, 2006, the veteran's diabetes mellitus 
required insulin and a restricted diet, but not regulation of 
activities.

3.  Since June 14, 2006, the veteran's diabetes mellitus has 
required insulin, a restricted diet and regulation of 
activities, but has not caused episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization once or 
twice yearly or visits to a diabetic care provider twice 
monthly.

4.  The veteran has erectile dysfunction secondary to his 
diabetes mellitus, which does not involve removal or a 
deformity of the penis or glans, and for which he receives 
special monthly compensation based on a loss of use of a 
creative organ.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, prior to June 14, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, 
Diagnostic Code 7913 (2006).

2.  The criteria for entitlement to an initial 40 percent 
evaluation for diabetes mellitus, from June 14, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code 
7913 (2006).

3.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.115b, Diagnostic Codes 7520-7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated August 2001, November 
2002, February 2003, July 2003, March 2004, August 2004, May 
2005, March 2006 and May 2006, the first four sent before 
initially deciding those claims in rating decisions dated 
April 2003, June 2003 and January 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the notice letters, considered collectively, 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  In 
the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the veteran all necessary information on 
disability ratings and effective dates.  As well, it 
identified the evidence it had received in support of his 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or submit any evidence he had, which had not yet been 
identified and was pertinent to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of his claims.  In fact, in written statements 
received in May 2006, the veteran indicated that he had no 
other information or evidence to submit to VA.  

The RO also conducted medical inquiry in an effort to 
substantiate the claims being decided by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's diabetes and related complications.  Since 
then, the veteran has not alleged that the reports of these 
examinations are inadequate to decide the claims being 
decided.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Higher Initial Evaluations

The veteran claims entitlement to higher initial evaluations 
for diabetes mellitus and associated erectile dysfunction.  
He asserts that the evaluations initially assigned these 
disabilities do not accurately reflect the severity of his 
diabetic-related symptomatology.  Allegedly, such 
symptomatology necessitates regulation of diet and activity; 
as well, it has recently worsened, requiring an increase in 
insulin.  The veteran contends that he is unable to control 
his diabetes because, due to his problems with his lower 
extremities and his need to use a walker, special nylons for 
circulation and special shoes, he cannot exercise.   

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Diabetes Mellitus

The RO has rated the veteran's diabetes mellitus as 20 
percent disabling pursuant to Diagnostic Code (DC) 7913.  DC 
7913 provides that a 20 percent evaluation is assignable for 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is assignable for diabetes mellitus 
requiring insulin, a restricted diet and regulation of 
activities.  A 60 percent evaluation is assignable for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 100 percent evaluation is assignable for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913 (2006).

In this case, the evidence establishes that the veteran's 
diabetes disability picture more nearly approximates the 
criteria for an initial 40 percent evaluation, from June 14, 
2006.      

a.  Prior to June 14, 2006

The veteran was initially diagnosed with diabetes in the late 
1980s.  He first underwent a VA examination of that 
disability in April 2001, at which time an examiner noted 
that the veteran was on an oral agent, but not insulin, and 
had no complications of the diabetes.  

In September 2001, the veteran filed a claim for an increased 
evaluation for his diabetes.  Thereafter, physicians noted 
that the condition was worsening.  In December 2001, they 
advised the veteran to begin using insulin.  They also 
suggested that he regulate his diet more strictly.  At that 
time, physicians also advised the veteran to exercise to the 
extent possible given other unrelated medical problems.  

In 2002, the veteran began to develop diabetes-related 
complications, including, in part, polyneuropathy and 
erectile dysfunction.  As well, testing revealed proteinuria, 
possibly suggestive of early renal disease.  During a VA 
outpatient treatment visit dated in July 2002, a nurse 
practitioner characterized the veteran's diabetes as mild.  
She advised the veteran to continue with diet and exercise.  
In November 2002, the veteran sought treatment in the 
emergency room, where a physician determined that the 
veteran's diabetes was out of control.  During a VA diabetes 
examination conducted in January 2003, the veteran reported 
that he had not yet begun to use insulin, as advised.  He 
reported blood glucose levels ranging from 126 to 400, with 
many over 280.  In 2004, testing revealed coronary artery 
disease, which physicians have since linked to the veteran's 
diabetes.

The veteran began using insulin in 2004.  During a VA 
examination conducted in October 2004, he indicated that he 
used 10 to 25 units daily and that, as a result, he had 
better control of his blood glucose levels.  They reportedly 
ranged from 111 to 178.  

The evidence above establishes that, prior to June 14, 2006, 
the veteran's diabetes necessitated the use of insulin and 
diet restrictions, thereby warranting the assignment of an 
initial 20 percent evaluation for the time period at issue.  
During this time period, the diabetes did not necessitate 
regulation of activities.  In fact, physicians advised the 
veteran to exercise to tolerance.  When, in 2004, the veteran 
followed medical advice and began using insulin, he succeeded 
in better controlling his diabetes.  An initial evaluation in 
excess of 20 percent is thus not assignable for the diabetes 
for the time period at issue.

b.  Since June 14, 2006

On June 14, 2006, the veteran underwent a VA diabetes 
examination, during which an examiner found that the 
veteran's diabetes had worsened.  The examiner did not 
specifically state that the veteran's diabetes required 
regulation of activities, he noted the veteran's use of a 
walker secondary to an unrelated medical condition, thereby 
implying that such regulation was unnecessary.  Moreover, he 
acknowledged the 20 percent evaluation assigned the veteran's 
diabetes and concluded that an adjustment was needed to 
reflect the new findings noted during the examination, 
including an insulin need of 100 units daily.  

The Board finds this evidence sufficient to establish 
entitlement to an initial evaluation of 40 percent from the 
date of the examination.  An initial evaluation in excess of 
40 percent is not assignable, however, as there is no 
evidence of record establishing that, since June 14, 2006, 
the veteran's diabetes has caused episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization once or 
twice yearly or visits to a diabetic care provider twice 
monthly.  Rather, as the VA examiner indicated on the date of 
the examination, the veteran has never had diabetic 
ketoacidosis.  Moreover, he was last hospitalized for 
diabetes in 2002 and, according to VA outpatient treatment 
records, does not seek diabetic treatment twice monthly.

c.  Conclusion

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a different 
evaluation in the future should his diabetes disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, prior to June 14, 2006, 
have not been met.  The Board further concludes that the 
criteria for entitlement to an initial 40 percent evaluation 
for diabetes mellitus, from June 14, 2006, have been met.  In 
reaching this decision, the Board considered the complete 
history of the veteran's diabetes as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  

2.  Erectile Dysfunction

The RO has rated the veteran's erectile dysfunction as part 
of his diabetes mellitus pursuant to DC 7913.  As well, the 
RO has assigned the veteran special monthly compensation for 
the erectile dysfunction based on the loss of use of a 
creative organ.  The veteran seeks an initial compensable 
evaluation for such disability other than that which is 
assigned as special monthly compensation.  

According to the rating schedule, the only way the veteran 
can prevail in this particular claim is to submit evidence 
establishing that the erectile dysfunction results from, or 
involves, removal of the penis or glans or a deformity of the 
penis.  See 38 C.F.R. § 4.115b, DCs 7520-7522 (2006).  To 
date, the evidence establishes otherwise.  To reiterate, it 
establishes that the erectile dysfunction results from the 
diabetes.  It does not involve the removal or a deformity of 
the penis or glans.  Therefore, an initial compensable 
evaluation for such disability, other than that which the RO 
has assigned as special monthly compensation, may not be 
assigned.  


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, prior to June 14, 2006, is denied.  

An initial evaluation of 40 percent for diabetes mellitus, 
from June 14, 2006, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial compensable evaluation for erectile dysfunction is 
denied.   


REMAND

The veteran claims entitlement to service connection for a 
swallowing problem, including as secondary to service-
connected diabetes mellitus, an initial evaluation in excess 
of 30 percent for PTSD, initial evaluations in excess of 20 
percent for peripheral neuropathy of the left and right lower 
extremities, and special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  VA afforded the veteran such examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  

First, therein, no examiner addressed whether the veteran's 
dysphagia (difficulty swallowing), noted in the VA treatment 
records during the same time the veteran's diabetes began to 
worsen, is related to his service-connected diabetes.  During 
VA outpatient treatment visits in 2002, medical professionals 
twice suggested that this condition developed secondary to 
complications of the veteran's surgery in the 1970s, but the 
veteran continues to assert that it is due to his service-
connected diabetes.  Further medical inquiry is necessary to 
respond to the veteran's assertion in this regard.

Second, with regard to the veteran's mental health, the 
record shows that the veteran has psychiatric symptomatology 
that is related to his PTSD and psychiatric symptomatology 
that is related to an organic brain disability, which 
developed secondary to a major febrile illness suffered in 
the early 1970s.  In August 2003, during a VA examination, an 
examiner distinguished the symptoms of the veteran's PTSD 
from those of the organic brain disability.  That examiner 
then concluded that the PTSD symptoms were mild.  Since then, 
however, the veteran's PTSD has worsened.  The veteran has 
undergone an additional VA PTSD examination in response and, 
during that examination, the examiner distinguished the 
symptomatology of the PTSD from the symptomatology of the 
organic brain disability.  He did not, however, discuss the 
severity of the PTSD symptomatology, alone, and, in addition, 
assigned the veteran a GAF score attributable to all symptoms 
considered collectively.  Given this fact, additional medical 
information is necessary to determine the extent to which the 
veteran's PTSD has worsened since August 2003.

Third, during the course of this appeal while receiving 
outpatient treatment and undergoing VA examinations, medical 
professionals noted that the veteran had peripheral 
neuropathy of the lower extremities, which was related to his 
diabetes.  They did not, however, describe the severity of 
the peripheral neuropathy.  The veteran claims that it has 
worsened to such an extent, it is causing severe incomplete 
paralysis of the affected nerves, thereby warranting the 
assignment of 30 percent evaluations for the legs.  A medical 
opinion discussing this assertion is necessary for the Board 
to respond to the veteran appropriately.

The Board defers the claim of entitlement to special monthly 
compensation based on the need for aid and attendance or by 
reason of being housebound until such time as VA takes the 
action necessary on remand.  This claim is inextricably 
intertwined with the claims being remanded in that, if any of 
the claims being remanded are granted, such a grant could 
have a favorable effect on the disposition of the claim being 
deferred.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a swallowing 
problem.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any disability 
manifested by difficulty swallowing; 

b) opine whether such disability is 
at least as likely as not related to 
the veteran's period of active 
service or his service-connected 
diabetes; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an initial evaluation in excess of 30 
percent for PTSD.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) distinguish all symptoms of the 
veteran's service-connected PTSD 
from those of his organic brain 
syndrome or any other nonservice-
connected psychiatric disability; 

b) describe the severity of the 
veteran's service-connected PTSD 
since August 2003; 

c) specifically indicate whether, 
since August 2003, the PTSD, alone, 
has caused occupational and social 
impairment with reduced reliability 
and productivity, or with 
deficiencies in most areas such as 
work, school, family relations, 
judgment, thinking and mood;  

d) specifically indicate whether, 
since August 2003, the PTSD, alone, 
has caused total occupational and 
social impairment; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claims for initial evaluations in 
excess of 20 percent for peripheral 
neuropathy of the left and right lower 
extremities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all nerves affected by the 
peripheral neuropathy in the 
veteran's lower extremities; 
b) indicate whether the peripheral 
neuropathy in each lower extremity 
constitutes mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis of the affected 
nerve; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


